Case: 20-152     Document: 24   Page: 1    Filed: 11/25/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   In re: POINT CONVERSIONS, LLC, a Delaware
            Limited Liability Company,
                      Petitioner
               ______________________

                         2020-152
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Southern District of Florida in No.
0:18-cv-60912-BB, Judge Beth Bloom.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

   Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
O’MALLEY, Circuit Judge.
                        ORDER
     Tropical Paradise Resorts LLC d/b/a Rodeway Inn &
Suites (“Rodeway”) filed the underlying suit against Point
Conversions, LLC (“PC”) in the Southern District of Flor-
ida. After the district court dismissed all claims, PC ap-
pealed to the United States Court of Appeals for the
Eleventh Circuit. On May 26, 2020, the Eleventh Circuit
affirmed. PC subsequently asked the Eleventh Circuit to
transfer the case to this court, which the Eleventh Circuit
denied on July 16, 2020. After the Eleventh Circuit denied
Case: 20-152     Document: 24      Page: 2     Filed: 11/25/2020




2                                IN RE: POINT CONVERSIONS, LLC




rehearing, PC filed this petition seeking mandamus to di-
rect the district court to vacate its order or, alternatively,
to direct the Eleventh Circuit to transfer.
     We must dismiss this request. PC was content with the
Eleventh Circuit adjudicating its appeal until it received
an unfavorable ruling. To the extent PC believes that the
Eleventh Circuit erred in exercising jurisdiction or erred in
affirming the district court’s judgment, the proper course
is to seek review by the Supreme Court of the United
States, which has jurisdiction to review decisions of the
Eleventh Circuit. It cannot seek mandamus from this
court, which does not have such authority. See In re Rob-
erts, 846 F.2d 1360, 1362 (Fed. Cir. 1988) (noting that this
court as “a co-equal member of a system of thirteen appel-
late courts. . . is not . . . possessed of jurisdiction to review
and reverse the judgements of the other twelve”); see also
Baker Perkins, Inc. v. Werner & Pfleiderer Corp., 710 F.2d
1561, 1565 (Fed. Cir. 1983) (citation omitted) (noting that
a petitioner must “show that the action sought to be cor-
rected by mandamus is within this court’s statutorily de-
fined subject matter jurisdiction”).
      Accordingly,
      IT IS ORDERED THAT:
   (1) PC’s motion to file an untimely reply is granted.
ECF No. 21 is accepted for filing.
      (2) The petition for a writ of mandamus is dismissed.
      (3) PC’s motion to schedule argument is denied.
                                   FOR THE COURT

        November 25, 2020          /s/ Peter R. Marksteiner
             Date                  Peter R. Marksteiner
                                   Clerk of Court
s29